DETAILED CORRESPONDENCE
This Office action is in response to the amendment received September 29, 2021.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Table 1 on page 117 which states the constitutional unit (a10) contains a Type (a101) for P1 through P12.  This unit is not found in the specification on page 116 or anywhere else in the specification.   
Applicants have amended the specification to reflect that the constitutional unit used in Tables 1 and 2 is not m101, instead of the a101.  The objection to the specification is not withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ENOMOTO et al (2016/0195814) and TAKEMURA et al (2010/0129738).
The claimed invention now recites the following:
    PNG
    media_image1.png
    689
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    873
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    620
    media_image3.png
    Greyscale

ENOMOTO et al disclose the following resins having an aromatic ring on an acid-labile group, see page 57:
 
    PNG
    media_image4.png
    266
    350
    media_image4.png
    Greyscale

And the following resin demonstrating the use of two acid-labile containing units in the copolymer.

    PNG
    media_image5.png
    286
    540
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    340
    693
    media_image6.png
    Greyscale
Each of the highlighted comonomers meet the claimed constitutional unit of Formula (a0-1), (a1) and (a10-1) as recited in claims 1-4.
The copolymer is formulated with an acid generator and an amine compound as seen on page 117, Table 1, Example 24 shown below:

    PNG
    media_image7.png
    1150
    523
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use repeating units of benzyl cyclopentyl methacrylate in place of the ethyl cyclopentyl methacrylate in the copolymer found on the top of page 56 in ENOMOTO et al and to use hydroxystyrene in an amount of 50% or 30% as exemplified in on pages 54 and 55 with the reasonable expectation of same or similar results for composition which can form patterns which are excellent in forming ultrafine space width as well as having excellent line width roughness (LWR). 
The rejection is repeated wherein the constitutional units in the prior art that represent (a0) and (a1) are disclose in a range of 55% and 40%, see the following copolymers at the top of page 56 in ENOMOTO et al and polymer above on page 5 of the current Office action:

    PNG
    media_image8.png
    305
    555
    media_image8.png
    Greyscale

With respect to Ya x1 now being a single bond, applicants are directed to page 54 and 55 of ENOMOTO et al wherein the a hydroxystyrene unit is found in each of the following copolymers and serves as the unit having an aromatic ring as reported in paragraphs [0369] to [0371] and [0400].  The examples report the aromatic units are present in an amount of 50% and 30% as seen below meeting new claim 8 as recited:

    PNG
    media_image9.png
    522
    484
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    407
    499
    media_image10.png
    Greyscale

The rejection is repeated and made final.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 1, 2022